Exhibit 10.11

 

 

Norwegian Shipbrokers’ Association’s Memo-

 

Memorandum of Agreement for sale and purchase of ships.

 

Adopted by The Baltic and International Maritime

 

Council (BIMCO) in 1956.

 

Code-name

 

SALEFORM 1993

 

MEMORANDUM OF AGREEMENT

 

Dated: January 18, 2011

 

CONCORD LTD., hereinafter called the Sellers, have agreed to sell, and MR
CONCORD SHIPPING L.L.C.,

 

hereinafter called the Buyers, have agreed to buy

 

Name: GENMAR CONCORD

 

Classification Society/Class: American Bureau of Shipping

 

Built:

2004

By: Uljanik Shipyard, Uljanik

 

 

 

Flag:

Bermuda

Place of Registration: Hamilton

 

 

 

Call Sign: ZCDI5

Grt/Nrt: 27,357/13,866

 

Register Number:

 

hereinafter called the Vessel, on the following terms and conditions:

 

Definitions

 

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.

 

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, facsimile or other modern form of written communication.

 

“Classification Society” or “Class” means the Society referred to in line 4.

 

1.             Purchase Price

 

Twenty one million United States dollars ($21,000,000)

 

2.             Deposit

 

 

 

3.             Payment

 

The said Purchase Price shall be paid in full free of bank charges to on
delivery of the Vessel, but not later than 3 banking days after the Vessel is in
every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given in
accordance with Clause 5.

 

--------------------------------------------------------------------------------


 

4.             Inspections

 

a)*          The Buyers have inspected and accepted the Vessel’s classification
records. The Buyers have also inspected the Vessel on January 6, 2011 and have
accepted the Vessel following this inspection and the sale is outright and
definite, subject only to the terms and conditions of this Agreement.

 

5.             Notices, time and place of delivery

 

a)             The Sellers shall keep the Buyers well informed of the Vessel’s
itinerary and shall provide the Buyers with notice of the estimated time of
delivery. When the Vessel is at the place of delivery and in every respect
physically ready for delivery in accordance with this Agreement, the Sellers
shall give the Buyers a written Notice of Readiness for delivery.

 

b)            The Vessel shall be delivered and taken over safely afloat either
at sea or at a safe and accessible berth or anchorage at/in any safe port or
place worldwide in the Sellers’ option.

 

Expected Time of delivery: on or before January 31, 2011

 

Date of cancelling (see Clauses 5c), 6b)(iii) and 14): February 5, 2011

 

c)             If the Sellers anticipate that, notwithstanding the exercise of
due diligence by them, the Vessel will not be ready for delivery by the
cancelling date they may notify the Buyers in writing stating the date when they
anticipate that the Vessel will be ready for delivery and propose a new
cancelling date. Upon receipt of such notification the Buyers shall have the
option of either cancelling this Agreement in accordance with Clause 14 within 7
running days of receipt of the notice or of accepting the new date as the new
cancelling date. If the Buyers have not declared their option within 7 running
days of receipt of the Sellers’ notification or if the Buyers accept the new
date, the date proposed in the Sellers’ notification shall be deemed to be the
new cancelling date and shall be substituted for the cancelling date stipulated
in line 61.

 

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5a) and 5c) shall remain
unaltered and in full force and effect. Cancellation or failure to cancel shall
be entirely without prejudice to any claim for damages the Buyers may have under
Clause 14 for the Vessel not being ready by

 

2

--------------------------------------------------------------------------------


 

the original cancelling date.

 

6.             Drydocking/Divers Inspection

 

3

--------------------------------------------------------------------------------


 

7.             Spares/bunkers, etc.

 

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on Shore at no extra cost. All spare parts and spare equipment
on board including spare tail-end shaft(s) and/or spare propeller(s)/propeller
blade(s), if any, belonging to the Vessel at the time of inspection used or
unused, whether on board or not shall become the Buyers’ property, but spares on
order are to be excluded. Nothwithstanding the foregoing, forwarding charges, if
any, shall be for the Buyers’ account. The Sellers are not required to replace
spare parts including spare tail-end shaft(s) and spare propeller(s)/propeller
blade(s) which are taken out of spare and used as replacement prior to delivery,
but the replaced items shall be the property of the Buyers. The radio
installation and navigational equipment shall be included in the sale without
extra payment if they are the property of the Sellers. Unused stores and
provisions shall be included in the sale and be taken over by the Buyers without
extra payment.

 

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale,

as well as the following additional items (including items on hire):

 

The Buyers shall not take over the remaining bunkers and unused lubricating oils
in storage tanks and sealed drums on board which are property of Borship Tankers
(the “Time Charterer”) pursuant to a time

 

4

--------------------------------------------------------------------------------


 

charter dated February 1, 2010 (the “Time Charter”) between Time Charterer and
Seller, as novated by Seller to GMR Concord LLC

 

Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.

 

8.             Documentation

 

The place of closing:

 

In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely:

 

a)             Legal Bill of Sale in a form recordable in the Marshall Islands
(the country in which the Buyers are to register the Vessel), warranting that
the Vessel is free from all encumbrances, mortgages and maritime liens or any
other debts or claims whatsoever except liens arising under the Time Charter for
hire paid in advance, duly notarially attested and legalized by the consul of
such country or other competent authority.

 

b)            Current Certificate of Ownership issued by the competent
authorities of the flag state of the Vessel.

 

c)             Confirmation of Class issued within three (3) Banking days prior
to delivery.

 

d)            Current Certificate issued by the competent authorities stating
that the Vessel is free from registered encumbrances.

 

e)             Certificate of Deletion of the Vessel from the Vessel’s registry
or other official evidence of deletion appropriate to the Vessel’s registry at
the time of delivery, or, in the event that the registry does not as a matter of
practice issue such documentation immediately, the Sellers agree to delete the
Vessel from the Bermuda Registry of Ships forthwith and furnish a Certificate or
other official evidence of deletion to the Buyers promptly and latest within 4
(four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.

 

f)             Any such additional documents as may reasonably be required by
the competent authorities for the purpose of registering the Vessel, provided
the Buyers notify the Sellers of any such documents as soon as possible after
the date of this Agreement.

 

g)            All consents or amendments required under any charter of the
Vessel in effect as of the date of the closing to permit such charter to
continue in effect after the date of the closing.

 

h)            A copy of the resolutions of the board of directors and the
shareholder(s) of the Sellers authorizing the execution by the Sellers of this
Memorandum of Agreement and the sale of the Vessel contemplated hereby, and
authorizing a specified person or persons to execute this Memorandum of
Agreement (and all documents and notices to be signed and/or dispatched under
this Memorandum of Agreement) on their behalf.

 

i)              Commercial invoice.

 

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

 

5

--------------------------------------------------------------------------------


 

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans, etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
Sellers’ possession shall be promptly forwarded to the buyers at their expense,
if they so request. The Sellers may keep the Vessel’s log books but the Buyers
to have the right to take copies of same.

 

9.             Encumbrances

 

The Sellers warrant that the Vessel, at the time of delivery, is free from all
encumbrances, mortgages and maritime liens or any other debts whatsoever except
liens arising under the Time Charter for hire paid in advance. The Sellers
hereby undertake to indemnify the Buyers against all consequences of claims made
against the Vessel which have been incurred prior to the time of delivery.

 

10.          Taxes, etc

 

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

 

11.          Condition on delivery

 

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered with her class maintained without condition/recommendation*, free
of average damage affecting the Vessel’s class, and with her classification
certificates and national certificates, as well as all other certificates the
Vessel had at the time of inspection, valid and unextended without
condition/recommendation by Class or the relevant authorities at the time of
delivery.

 

“Inspection” in this Clause 11, shall mean the Buyers’ inspection according to
Clause 4a), if applicable, or the Buyers’ inspection prior to the signing of
this Agreement. If the Vessel is taken over without inspection, the date of this
Agreement shall be the relevant date.

 

*              Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

 

12.          Name/markings

 

Upon delivery the Buyers undertake to not change the name of the Vessel nor
alter funnel markings.

 

13.          Buyers’ default

 

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the agreement.

 

6

--------------------------------------------------------------------------------


 

14.          Sellers’ default

 

Subject to Clause 17, should the Sellers fail to give Notice of Readiness in
accordance with Clause 5a) or fail to be ready to validly complete a legal
transfer by the date stipulated in line 61 the Buyers shall have the option of
cancelling this Agreement provided always that the Sellers shall be granted a
maximum of 3 banking days after Notice of Readiness has been given to make
arrangements for the documentation set out in Clause 8. If after Notice of
Readiness has been given but before the Buyers have taken delivery, the Vessel
ceases to be physically ready for delivery and is not made physically ready
again in every respect by the date stipulated in line 61 and new Notice of
Readiness given, the Buyers shall retain their option to cancel.

 

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.

 

15.          Buyers’ representatives

 

 

 

16.          Arbitration

 

b)*          This Agreement shall be governed by and construed in accordance
with Title 9 of the United States Code and the Law of the State of New York and
should any dispute arise out of this Agreement, the matter in dispute shall be
referred to three persons at New York, one to be appointed by each of the
parties hereto, and the third by the two so chosen; their decision or that of
any two of them shall be final, and for the purpose of enforcing any award, this
Agreement may be made a rule of the Court. The proceedings shall be conducted in
accordance with the rules of the Society of Maritime Arbitrators, Inc. New York.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Memorandum of Agreement as of the day and year first above written.

 

CONCORD LTD., as Sellers

 

MR CONCORD SHIPPING L.L.C., as Buyers

 

 

 

 

 

 

By:

/s/ Brian D. Kerr

 

By:

/s/ Sybren Hoekstra

Name: Brian D. Kerr

 

Name: Sybren Hoekstra

Title: Vice President and Treasurer

 

Title: Assistant Secretary

 

8

--------------------------------------------------------------------------------


 

Additional Clauses 17 – 21 to

a Memorandum of Agreement dated January 18, 2010

between CONCORD LTD. as Sellers and

MR CONCORD SHIPPING L.L.C., as Buyers

 

17.           Bareboat Charter

 

Upon delivery of the Vessel under this Agreement, the Vessel shall
simultaneously be delivered to GMR Concord LLC as bareboat charterer (the
“Charterer”) under a bareboat charterparty dated the date hereof entered into
between the Buyers as owners and the Charterer as charterers (the “Charter”). 
If the Charter is not entered into in a legally binding form or is cancelled, or
the delivery of the Vessel does not take place under the Charter for any reason
whatsoever, this Agreement shall be considered null and void, provided that
Clause 14 shall survive.  The Sellers shall be fully responsible for the Buyers’
fulfilling the requirement of physical delivery as new owner of the Vessel to
the Charterer under the Charter subject to Buyers taking any steps and/or
executing any documents at Sellers’ costs reasonably requested by Seller in
relation thereto.

 

18.           Registration of Vessel

 

The Sellers shall be responsible for the registration of the Vessel under the
flag of the Republic of The Marshall Islands upon delivery in the Buyers name. 
The Buyers will provide such documents as are necessary to enable the
registration process to be completed.

 

19.           Indemnities

 

The Sellers will indemnify the Buyers for any and all cargo related liabilities
connected to any voyage which is current at the time of the delivery of the
Vessel and any cargo related claim arising from any event or omission occurring
prior to the delivery of the Vessel and against any costs, losses or expenses
which arise out of, or have been incurred as a result of or in connection with,
any such claim, whether or not the party bringing the claim is successful in its
claim subject to Buyers not settling or abandoning any such claims and,
following consultation with the Buyers, allowing Sellers to defend any claim in
the Buyers’ name and, in this regard, giving Sellers at Sellers’ cost all
reasonable assistance to the defence and /or at Sellers’ option, settlement of
such claim.

 

20.           Conditions Precedent

 

It shall be a condition precedent to the payment of the Purchase Price and to
the acceptance of the Vessel by the Buyers under this Agreement that:

 

a.             the Charterer has confirmed that it shall take delivery of the
Vessel pursuant to the Charter; and

 

b.            the Buyers are satisfied that all conditions precedent under the
Charter have been satisfied or waived or will be satisfied or waived immediately
upon delivery of the Vessel under the Charter.

 

21.           Private and Confidential

 

The terms and conditions of this Agreement shall be kept private and
confidential and shall not be disclosed to any person except as may be required
by the United States Securities and Exchange Commission and the rules of the New
York Stock Exchange or otherwise as required by applicable law, rule or
regulation.

 

9

--------------------------------------------------------------------------------